—In a child support proceeding pursuant to Family Court Act article 4, the petitioner wife appeals from an order of the Family Court, Richmond County (Clark, J.), dated December 21, 1998, which denied her objections to an order of the same court (Fondacaro, H.E.), dated October 28, 1998, which dismissed the proceeding.
Ordered that the order is affirmed, with costs.
Contrary to the husband’s contention, the order appealed from is appealable as of right (see, Family Ct Act § 1112 [a]; Staley v Staley, 134 AD2d 911).
The Family Court properly dismissed the proceeding as the *326wife failed to establish a change in circumstances (see, Family Ct Act § 466 [c] [ii]).
The wife’s remaining contentions are without merit. Altman, J. P., Friedmann, Krausman and Feuerstein, JJ., concur.